Title: John Thaxter to Abigail Adams, 16 February 1780
From: Thaxter, John
To: Adams, Abigail



Madam
Paris 16th. Feby. 1780

On the ninth of this Month We all happily arrived here, and with Hearts replete with Gratitude. Our Journey was long, cold, tedious and painful to an extream degree. After being fortunately delivered from a crazy and leaky Ship, We had conjectured our future Enterprises would be less irksome. Our Consolation and Triumph upon the Occasion terminated almost as soon as they existed. We had hardly begun our Journey in Spain, before a Battalion of Difficulties of a different Complexion surrounded Us. Our Carriages, (the Tops of which resemble Calashes, and they are so called) were not more remarkable for the Antiquity of their Fashion, than that of their Building. They were in a truly decripid State and were continually out of Repair. The Mules which draw’d them, were as dull as obstinate. The Carriages were disoblegeant, but not in the Sense, in which Yorick appropriates the Term; for they would accommodate two persons as to Seats; but in every other Sense they merit very justly his Appellation. The Roads were mountainous and rocky to a terrible Degree from Corunna to Astorga, which is fifty Leagues, and where there were no Mountains, in our passage, yet Rocks, Mud and Mire, were the pleasing Objects that perpetually presented themselves. The Accommodations at the Inns were exceedingly bad, the Houses being in a Situation, which Decency forbids me to describe. Thus much I hope I may say without any offence to Delicacy, that they each of them appeared to me to be a Republic of Men and Beasts. There were some Exceptions to be sure. In addition to the above assemblage of Evils, the Weather was cold oftentimes, and we found no Chimnies to repair to in Spain, whose friendly Heat could refresh the fatigued Traveller. They would bring Us a small Braziaro, or Pan of Coals—the scanty Pittance of Fire in them, would chill one at first Sight. They hardly warmed a place upon the Stone Floor of so large a Compass as they stood upon. We found the Inns cold, arising from the Materials of their Construction, being almost all of Stone; from the Stone Floors; from a Want of Fires in different parts of them and finally from the State of the Air. Their Chimnies are rather a Burlesque upon the Name than any thing else, for they are nothing more than a small circular platform of Stones, having no other passage for the Smoke, than as it expands itself about the Room, and creeps out of two or three Holes pierced thro’ the Top of the House, so that you are rather suffocated with Smoke, than warmed by the Fire. These kind of Hearths are only in one Apartment, the Kitchen. It required great Resolution to venture to some of them—the Smoke precluded all Foresight. You was forewarned indeed, but you could not be forearmed.
With these natural and artificial Evils and Embarrassments We travelled from Corunna to Bayonne. The Capital Towns or Cities we pass’d thro’, were Lugos, Astorga, Leon, Burgos and Bilbao. We stop’d a day at Astorga to repair our Carriages. We visited the Cathedral Church there, as We did that at Leon. The Finery, the Trumpery, the Baubles, the Gewgaws and the Bagatelles in them as well as in all others almost We visited, were astonishing. Indeed they are exceeded in nothing but the Superstition of the People. I have written freely—perhaps indiscreetly—but I have written nothing but Facts, which will not admit of Controversy. The Statuary, the Sculpture, Paintings and Architecture were very well executed in general. But what the End and Design of these things are, would not at this Juncture become me to explain, if they were not sufficiently obvious to you already.
Amidst all our perplexities We had now and then some Comforts. We found many worthy Men in our Route, whose Hearts were not in Unison with the temperature of their Air. In most of the considerable Towns We passed thro, We met with Gentlemen, who treated Us with politeness, Attention and Hospitality. The French Consul and Mr. Lagoanere at Corunna, the Messrs. Gardoqui’s at Bilbao, treated us, more particularly, with great kindness and Friendship.
All News of a political Nature you will have from another Source and with more precision than I can pretend to.
Your Letter to Madam Grand is rendered into French and I am told admired by every one that reads it, for its excellent Sentiments. Many high Encomiums have been deservedly passed upon it. I must and will subjoin, that its Admirers discover pure Taste and good Judgment.
I have done myself the Honor to inclose You a few Extracts from the English Newspapers. You will find in them fresh proofs of their inflexible Adherence to Truth.
Please to present my Duty and Respects where due—a copious Effusion of Batchelor’s Love I beg to send forward to the Young Ladies of my Acquaintance.
I have the Honor to be with the greatest Esteem and Respect your most obedient & most hble. Servt.
 

Feby. 27th

By Order I added to your Memorandum, the Article of delicate fine Chintz or thin Silk for a Gown for Mrs. W. If either should arrive, You will please to inform her. The Money for it, I have, which will be paid to Mr. A., when the Invoice comes, which will determine whether any Money will be left to purchase other articles. My Respects to General W. and Lady.
Your little Charles was highly diverted last Sunday with my modern parisian Vamping or Metamorphosis. He wanted a Subject to write upon. I gave him my new Appearance for a Subject. The bag I have laid aside. I cannot yet reconcile my self to it. The Sword I have used but once. I can bear with one, but both of them is too much.
 